Heard on motion for a preliminary injunction.
This is an action wherein it was sought to enjoin the inspectors of the Association of the Tobacco Trade of Cincinnati from presenting certrain claims for damages of the Liggett & Myers Tobacco Company to-the Committee of Claims of said Association of the Tobacco Trade. The claims grew out of the alleged failure of two lots of tobacco, amounting to 119 hogsheads, sold by the plaintiffs through the association to the Liggett & Myers Tobacco Company, to come up to the type of samples by which ib was purchased. The allegation of the plaintiffs was that they had offered to take the tobacco back and refund the purchase money, but to this the Liggett & Myers-Tobacco Company had refused to agree, and were insisting on the matter going before the committee of claims for an award' of damages, which if granted' would- result’ in the blacklisting of the plaintiffs and the breaking up of their extensive trade, to-their great and irreparable damage. The motion of the plaintiffs for an injunction was heard by Judge Hunt: Tm am' opinion-covering twenty six typewi'tten pages, Judge-Hunt holds that—
“The principle is firmly entrenched in precedent and authority that an injunction will' not be granted to restrain an arbitration, because one of the thing’s the arbitrators’ themselves will decide is whether the caséis one of which they should take cognizance.”
Motion for a preliminary injunction overruled.